FILED
                            NOT FOR PUBLICATION                               MAR 12 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10393

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00865-CKJ

  v.
                                                  MEMORANDUM *
OSCAR JIMENEZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Oscar Jimenez-Lopez appeals from the 77-month sentence imposed

following his guilty-plea conviction for re-entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez-Lopez contends that the district court procedurally erred by failing

to explain adequately the reasons for the sentence. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and we

find none. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“[A]dequate explanation in some cases may . . . be inferred from the PSR or the

record as a whole.”).

      Jimenez-Lopez also contends that his sentence is substantively unreasonable.

The record reflects that, under the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, the sentence at the bottom of the Guidelines range is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-10393